Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on August 12, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on August 12, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Monchai Chuaychoo on November 4, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


1.(Currently Amended)		An integrated circuit 
[[O]]one or more active transistor areas with a plurality of wiring layers and electric contacts arranged above the one or more active transistor area 
a first optical device integrated in the one or more active transistor areas, the first optical device being electrically connected with at least one of the plurality of wiring layers;
a first lens located at an opening of a first optical tunnel away from the first optical device;
the first optical tunnel extending from the first optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the one or more active transistor areas;
a second optical device integrated in the one or more active transistor areas, the second optical device being electrically connected with at least one of the plurality of wiring layers;
a second lens located at an opening of the first optical tunnel away from the first optical device; and
the second optical tunnel extending from the second optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the one or more active transistor areas.

Claim 8 line 1 change “tunnel” to “tunnels”


Claim 9 line 2 change “tunnel” to “tunnels”


Claim 9 line 3 change “the filling material” to “the silicon dioxide”


Claim 10 line 1 change “tunnel” to “tunnels”


Claim 11 line 2 change “tunnel” to “tunnels”
Allowable Subject Matter
5.	Claims 1-11 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “the first optical device being electrically connected with at least one of the plurality of wiring layers; a first lens located at an opening of a first optical tunnel away from the first optical device; the first optical tunnel extending from the first optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers … a second lens located at an opening of the first optical tunnel away from the first optical device; and the second optical tunnel extending from the second optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
US 20190326267 A1 (Figs. 4C-D); US 20190303639 A1 (Figs. 3 and 27); US 20180062112 A1 (Fig. 4A); US 20160241776 A1 (Fig. 6B); US 20150331508 A1 (Fig. 9A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818